

115 SRES 678 IS: Recognizing the month of October 2018 as Filipino American History Month and celebrating the history and culture of Filipino Americans and their immense contributions to the United States.
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 678IN THE SENATE OF THE UNITED STATESOctober 11, 2018Ms. Hirono (for herself, Ms. Cantwell, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Ms. Harris, Mr. Heller, Mr. Kaine, Ms. Klobuchar, Ms. Murkowski, Mrs. Murray, Mr. Schatz, Mr. Van Hollen, Ms. Warren, Mrs. Feinstein, and Mr. Sanders) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the month of October 2018 as Filipino American History Month and celebrating the
			 history and culture of Filipino Americans and their immense contributions
			 to the United States.
	
 Whereas the earliest documented Filipino presence in the continental United States was October 18, 1587, when the first Luzones Indios arrived in Morro Bay, California, on board the Nuestra Señora de Esperanza, a Manila-built galleon ship;
 Whereas the Filipino American National Historical Society recognizes 1763 as the year in which the first permanent Filipino settlement in the United States was established in St. Malo, Louisiana;
 Whereas the recognition of the first permanent Filipino settlement in the United States adds a new perspective to the history of the United States by bringing attention to the economic, cultural, social, and other notable contributions made by Filipino Americans to the development of the United States;
 Whereas the Filipino American community is the third largest Asian American and Pacific Islander group in the United States, with a population of approximately 4,000,000;
 Whereas, from the Civil War to the Iraq and Afghanistan conflicts, Filipinos and Filipino Americans have a longstanding history of serving in the Armed Forces of the United States;
 Whereas more than 250,000 Filipinos fought under the United States flag during World War II to protect and defend the United States in the Pacific theater;
 Whereas 20,000 Filipino World War II veterans were granted United States citizenship as a result of the Immigration Act of 1990, which was signed into law by President George H.W. Bush on November 29, 1990;
 Whereas, effective June 8, 2016, the Filipino World War II Veterans Parole Program allowed for Filipino World War II veterans and certain family members to be reunited more expeditiously than the immigrant visa process allowed at that time;
 Whereas, on December 14, 2016, President Barack Obama signed into law the Filipino Veterans of World War II Congressional Gold Medal Act of 2015 (Public Law 114–265; 130 Stat. 1376) to award Filipino veterans who fought alongside troops of the United States in World War II the highest civilian honor bestowed by Congress;
 Whereas, on October 25, 2017, the Congressional Gold Medal was presented to Filipino World War II veterans in Emancipation Hall in the Capitol Building, a recognition for which the veterans have waited for more than 70 years;
 Whereas Filipino Americans continue to demonstrate a commendable sense of patriotism and honor; Whereas 9 Filipino Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force that may be bestowed on an individual serving in the Armed Forces;
 Whereas the late Thelma Garcia Buchholdt, born in Claveria, Cagayan, on the island of Luzon in the Philippines—
 (1)moved with her family to Alaska in 1965; (2)was elected to the House of Representatives of Alaska in 1974;
 (3)was the first Filipino woman elected to a State legislature; and (4)authored a comprehensive history book entitled Filipinos in Alaska: 1788–1958;
 Whereas Filipino American farmworkers and labor leaders, such as Philip Vera Cruz and Larry Itliong, played an integral role in the multiethnic United Farm Workers movement, alongside Cesar Chávez, Dolores Huerta, and other Latino workers;
 Whereas Filipino Americans play an integral role in the healthcare system of the United States as nurses, doctors, and other medical professionals;
 Whereas Filipino Americans have contributed greatly to music, dance, literature, education, business, journalism, sports, fashion, politics, government, science, technology, the fine arts, and other fields that enrich the landscape of the United States;
 Whereas, as mandated in the mission statement of the Filipino American National Historical Society, efforts should continue to promote the study of Filipino American history and culture because the roles of Filipino Americans and other people of color have largely been overlooked in the writing, teaching, and learning of the history of the United States;
 Whereas it is imperative for Filipino American youth to have positive role models to instill— (1)the significance of education, complemented by the richness of Filipino American ethnicity; and
 (2)the value of the Filipino American legacy; and Whereas it is essential to promote the understanding, education, and appreciation of the history and culture of Filipino Americans in the United States: Now, therefore, be it
	
 That the Senate— (1)recognizes the celebration of Filipino American History Month in October 2018 as—
 (A)a testament to the advancement of Filipino Americans; (B)a time to reflect on and remember the many notable contributions that Filipino Americans have made to the United States; and
 (C)a time to renew efforts toward the research and examination of history and culture so as to provide an opportunity for all people of the United States to learn more about Filipino Americans and to appreciate the historic contributions of Filipino Americans to the United States; and
 (2)urges the people of the United States to observe Filipino American History Month with appropriate programs and activities.